Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.115 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN

RAQUEL CLARK,

       Plaintiff,

-vs-                                                 CASE NO. 1:20-CV-00074
                                                     HON. HALA Y. JARBOU
COUNTY OF MUSKEGON,
ASHLEY N. DEROOY, and
JERID HERMAN, in their individual and
official capacities,

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES                      CUMMINGS, MCCLOREY, DAVIS &
 CHRISTOPHER J. TRAINOR (P42449)                       ACHO
 AMY J. DEROUIN (P70514)                               ALLAN C. VANDER LAAN (P33893)
 Attorneys for Plaintiff                               Attorney for Defendants
 9750 Highland Road                                    2851 Charlevoix Drive SE, Ste. 327
 White Lake, MI 48386                                  Grand Rapids, MI 49546
 (248) 886-8650 / (248) 698-3321-fax                   616-975-7470 / 616-975-7470-fax
 amy.derouin@cjtrainor.com                             avanderlaan@cmda-law.com


           PLAINTIFF’S PRELIMINARY LAY AND EXPERT WITNESS LIST

       NOW COMES Plaintiff, RAQUEL CLARK, by and through her Attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for her Preliminary Lay and Expert Witness

List discloses the following witnesses, who may be relied upon for testimony at the time of trial in

this matter.




                                                 1
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.116 Page 2 of 12




     1.    Raquel Clark
           Plaintiff
           c/o Plaintiff’s Counsel

     2.    Ashley N. DeRooy
           Defendant
           c/o Defendants’ Counsel

     3.    Jerid Herman
           Defendant
           c/o Defendants’ Counsel

     4.    Estus McGee
           Plaintiff’s boyfriend
           c/o Plaintiff’s counsel

     5.    Darrel Clark
           Plaintiff’s brother
           c/o Plaintiff’s counsel

     6.    Desirea Smith
           Plaintiff’s sister
           c/o Plaintiff’s counsel

     7.    Markus Walter
           Plaintiff’s son
           c/o Plaintiff’s counsel

     8.    Navie Crawford
           Plaintiff’s son’s friend
           Address unknown

     9.    Any and all employees, agents, medical treatment providers, representatives, and/or
           custodian of records for the following:




                                            2
    Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.117 Page 3 of 12




               a. Muskegon County Sheriff’s Department/Muskegon County Jail
                  990 Terrace Street
                  Muskegon, MI 49442
                  i.     Michael J. Poulin, Sheriff
                  ii.    Britni Brinkman, EMT/CMA
                  iii.   Nurse Carl Schotts
                  iv.    Sgt. Jones-Burton
                  v.     Sgt. Gilchrist
                  vi.    Theresa Jones-Burton, Shift Commander
                  vii.   Angie Cregg, FOIA Coordinator
                  viii. Mark Burns, Jail Administrator
                  ix.    F. Boxer, LPN
                  x.     Lt. Matthew Smith
                  xi.    Scott Smith
                  xii.   Sgt. Meyers

               b. Muskegon Heights Police Department
                  2715 Baker Street
                  Muskegon, MI 49444
                  i. Officer Brandon G. DeKuiper
                  ii. Sgt. Scott D. Sinclair
                  iii. Chief of Police Joseph Thomas
                  iv. Devin E. Hopkins

               c. 60th District Court
                  990 Terrace Street, #105
                  Muskegon, MI 49442
                      i. Judge Harold F. Closz, III
                      ii. Magistrate Cavan J. Berry

               d. Muskegon County Prosecutor’s Office
                  120 West Apple Avenue
                  Muskegon, MI 49440
                  i. Susan Franklin, Esq.

               e. Toombs Funeral Home
                  2108 Peck Street
                  Muskegon Heights, MI 49444
\




                                               3
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.118 Page 4 of 12




     10.   Any and all physicians, surgeons, nurses, nurses’ aides, therapist, counselors,
           agents, records custodians, billing clerks, employees, and/or other named
           individuals of Plaintiff’s medical treatment providers and of the following:

           a. Mercy Health Hackley Campus
              1700 Clinton Street
              Muskegon, MI 49442
                 i.       Dr. Brandon King
                 ii. Dr. Daniel Osborn
                 iii. Dr. Tyler Rummel
                 iv. Dr. Sara Edward
                 v. Dr. Courtney Garlick
                 vi. Dr. Jerry A. Evans
                 vii. Lubbers, PA
                 viii. Elizabeth K
                 ix. Dr. Sarah Golub
                 x. Dr. Gerald Buchanan
                 xi. Dr. Amy A. Bishop
                 xii. Dr. Marc Whitaker
                 xiii. Dr. James Ringler
                 xiv. Dr. Joseph Betcher
                 xv. Dr. Lindsay Rudert
                 xvi. Rachel DeBruin PA
                 xvii. Dr. Tyler Voss
                 xviii. Dr. Michael J. Oneka
                 xix. Dr. Roni Devlin
                 xx. Dr. Kathy Rosema
                 xxi. Adam Geller PA
                 xiv: Dr. Erik Sievertsen

           b. Orthopedic Associates of Muskegon
              1400 Mercy Drive
              Muskegon, MI 49444
                  i.       Dr. James Ringler
                  ii. Dr. Lindsay Renee Rudert
                  iii. Dr. Tyler Voss
                  iv. Dr. Brandon King
                  v. PA Adam Geller
                  vi. Dr. Courtney Garlick
                  vii. Dr. Sara Edward
                  viii. Dr. Tyler Rummel
                  ix. Dr. Daniel Osborn
                  x. Anna Glore, PA



                                          4
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.119 Page 5 of 12




           c. Muskegon Family Care
              2201 S. Getty Street
              Muskegon Heights, MI 49444
                 i. Dr. Michael Oneka

           d. Holland Hospital
              602 Michigan Avenue
              Holland, MI 49423
              i.      Lisa Woolsey, PAC
              ii.     Dale Piapp, MD
              iii.    Donald M. Fix, MD
              iv.     Richard R. Harper, MD
              v.      Michael Page, MD
              vi.     William Harris, MD
              vii.    Brian Holt, DO
              viii. W. Zwaag, MA
              ix.     Karen Bedford
              x.      Boyd Kroeze, MD
              xi.     Scott Loos, MD
              xii.    John Nicely, MD
              xiii. Dr. Gerard
              xiv. Mark Lenters, MD
              xv.     David Johns, MD
              xvi. Brian Cote, DO
              xvii. Daniel Hoekstra, NP
              xviii. Clint Griffin, MD
              xix. Grace Pommerening, RN
              xx.     William D. Reed
              xxi. Sandip Kothari
              xxii. James Robert Ringler, MD
              xxiii. Roni Devin, MD
              xxiv. Michelle Harlen
              xxv. Katelyn Reimink
              xxvi. Delynn Unema
              xxvii. Sarah Ashley
              xxviii. Callie R. Sterenberg
              xxix. Kimberly A. Leist, RN
              xxx. Edward J. Maas, MD
              xxxi. Tara Jipping, RT
              xxxii. Tricia Cabrera, RT
              xxxiii. Debra J. Knikelbine
              xxxiv. Lana J. Zarlenga, MD
              xxxv. Rebekah S. Schicker, RN
              xxxvi. Adam C. Blystra


                                       5
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.120 Page 6 of 12




              xxxvii. Dale M. Plapp, MD
              xxxviii. Jean Kreitner
              xxxix. Mary Weidman
              xl.      Linda Compagner, LPN
              xli.     Melonie M. Mejia
              xlii. Jesus Gamez
              xliii. Amber R. Kouw, RN
              xliv. Diane Sale, LPN
              xlv. Judy Lynn Sall, RN
              xlvi. Deborah Makowski
              xlvii. Leslie A. Hemmes
              xlviii. Jessica M. DeJonge, RN
              xlix. Marci J. Shaw, LPN
              l.       Judy Knoper, CMT
              li.      Carol L. Vanfarowe, RN
              lii.     Barbara VanderMale, LPN
              liii.    Angie K. Farris
              liv.     Kimberly Smeyers, RN
              lv.      Karen M. Alofa
              lvi.     Christine E. Decker, RN
              lvii. Karen Bandstra, RN
              lviii. Margaret A. Duncan, MD
              lix.     Judy Hilkema, LPN
              lx.      Jennifer Funkhouser, MSW
              lxi.     Laura A. Brown
              lxii. Geoffrey Bernd, RN
              lxiii. Shelly Eade, RN
              lxiv. Cherie Olsen, RN
              lxv. Tina M. Quinn, RN
              lxvi. Kaleena Chilcote
              lxvii. Sandy L. Tubergen
              lxviii. Boyd Kroeze, MD
              lxix. Ginelle Koopa
              lxx. Elisabeth A. VanderZwaag, MMA
              lxxi. Jan Lancaster, RN
              lxxii. James R. Dumerauf, MD
              lxxiii. Diane Seymour
              lxxiv. Kristie S. Potts, RN
              lxxv. LuAnn Sollom
              lxxvi. John C. Visser, RN
              lxxvii. Tasha Bourne, MMA
              lxxviii. Trudy J. Mannes, RNC
              lxxix. Janis Spotts, RN
              lxxx. Laura Bennington, RN


                                     6
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.121 Page 7 of 12




              lxxxi. Katherine Bryers, MMA
              lxxxii. Thomas Kuhn, MD
              lxxxiii. Kathryn Ellis-Ramirez
              lxxxiv. Jan Desmet, LPN
              lxxxv. Tina Marie Page, MMA
              lxxxvi. David VanFarowe, MHA
              lxxxvii. Tomasa Glenn, RN
              lxxxviii. Jacklyn Arellano
              lxxxix. Sandi Ockerse, MHA
              xc.      Katherine Bryers, MHA
              xci.     Tomasa Glenn, RN
              xcii. John C. Visser, RN
              xciii. Marshall K. Lohman
              xciv. Margaret M. Young, NP
              xcv. Karen Ledford, MSW
              xcvi. Jan Desmet, LPN
              xcvii. Mary Hoffman
              xcviii. Mary Van Andel
              xcix. Bonnie Tolsma, RN
              c.       Janis Baskers, RN
              ci.      Norma Hook, RN
              cii.     Joan E. Kootstra, RN
              ciii. Diane M. Bruza, MD
              civ.     Frederick Kellaway, MD
              cv.      Timothy M. Gezon, MD
              cvi.     Kristi O’Neill
              cvii. Juan Jr. Barbosa, RN
              cviii. Marcy Archterhof, RN
              cix.     Jillayne Graves
              cx.      Kerrilyn Tibbs
              cxi.     Scott A. Loos, MD
              cxii. Gary L. Bowman, DO
              cxiii. Kimberly Smyers, RN
              cxiv. Karen S. Kalkman, RN
              cxv. Mary L. Chheng
              cxvi. Camille Kass, RN
              cxvii. Carole J. Riegman, RN
              cxviii. Ling Wang, MD
              cxix. Martina Dykstra, RN
              cxx. Rose M. Kruithof, LPN




                                         7
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.122 Page 8 of 12




           e. Mercy Health Muskegon
              1500 E. Sherman Blvd.
              Muskegon, MI 49444
              i.      Renee M. Bates
              ii.     Katherine R. Brady, DO
              iii.    Kevin D. Hess, DO
              iv.     Sabrina A. Morgan, RN
              v.      Lucas Leete, MD
              vi.     Vicky L. Bean
              vii.    Darlynn L. Cooper
              viii. Melinda Mahan, RN
              ix.     Veronica Gomez
              x.      Tracy Kemmerling, RN
              xi.     Lynn Heacock, RN
              xii.    Nancy Beardsley, RN
              xiii. Caroline E. Pogany LBSW
              xiv. Michael J. Oneka, DO
              xv.     Steven L. Costello, RN
              xvi. Brian Raymond Smith, MD
              xvii. Tara Blandford-Mayberry, RN
              xviii. Karissa L. Welch
              xix. Adam James Geller, PA
              xx.     Daniel A. Osborn, MD
              xxi. Kathy L. Rosema, DO
              xxii. James R. Ringler, MD
              xxiii. Anna F. Glore, PA
              xxiv. Nina Mulder, OT
              xxv. Leslie Kempers, PT
              xxvi. Nicole M. Plichta, RN
              xxvii. Peter V. Severson, MD
              xxviii. Barbara Munro, RRT
              xxix. English H. Rex, RN
              xxx. Deborah J. Kittel, RN
              xxxi. Elizabeth A. Pike, RPh
              xxxii. Kalene M. Sietsema, RN
              xxxiii. Kirk J. Powell
              xxxiv. Linda Cwynar, RN
              xxxv. Taylor M. Rider
              xxxvi. Kendall P. Wickstrom
              xxxvii. Maniah DooleyMadison Telder
              xxxviii. Jeannette Horn
              xxxix. Kimberly Warfield
              xl.     Lakesha R. Crawford
              xli.    Rachel DeBruin, PA


                                        8
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.123 Page 9 of 12




              xlii.     Erik E. Sievertsen, MD
              xliii.    Justin Bing, RN
              xliv.     Lindsay R. Ruder, DO
              xlv.      Llana Workman, RN
              xlvi.     Joseph A. Betcher, MD
              xlvii.    Sharon E. White, RN
              xlviii.   Erica L. Eklund, RN
              xlix.     Jessica A. Pekel, RN
              l.        Mark A. Langlois, RN
              li.       Noel Bell, MD
              lii.      Diana L. Apostle, RN
              liii.     Marc E. Whitaker, MD
              liv.      Tammy Anderson
              lv.       Amy A. Bishop, MD
              lvi.      Gerald L. Buchanan, MD
              lvii.     Sara M. Wolting, RN
              lviii.    Jennifer Wilson
              lix.      Sarah M. Golub, PA
              lx.       Geraldine A. Rance, CRT
              lxi.      Susan K. Grawbarger, RN
              lxii.     Elizabeth K. Lubbers, PA
              lxiii.    Amy L. Bonebrake, RN
              lxiv.     Kathryn E. Kampen, MD
              lxv.      Susan L. Phelps, RN
              lxvi.     Ramona M. Wallace, DO
              lxvii.    Tammy L. Provatas, MD
              lxviii.   Justin Bing
              lxix.     Sharon K. Uher, RN
              lxx.      Marc B. Ydenberg, MD
              lxxi.     Maureen R. Street, MD

           f. Correct Care Solutions
             1283 Murfreesboro Rd., Ste. 500
              Nashville, TN 37217
                  i.      Richele L. Marion, EMT
                  ii.     Jennifer M. Swanger, LMSW, CAADC
                  iii.    Heather Ihrig, RMA
                  iv.     Carteen Blanche, RN
                  v.      A. Schotts, RN
                  vi.     Walter Uyesugi, DO/LE
                  vii.    Joseph Natole, MD
                  viii. Katy Castillo, LPN
                  ix.     Sara Bruce, EMT
                  x.      David Lopez, RN


                                           9
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.124 Page 10 of 12




                   xi.     Danielle Carlson, LPN
                   xii.    Britni Brinkman, EMT
                   xiii.   Ashleigh Severance, LPN
                   xiv.    Nycolle Kowalczuk, MA/LNA
                   xv.     Jessica Fairbanks

            g. Community Mental Health of Ottawa County
               12265 James St.
               Holland, MI 49424
                  i. Trina Crowe, LMSW
                  ii. Krista Bedells, NP
                  iii. Rhonda Rutan

            h. HealthWest
               376 E. Apple Ave.
               Muskegon, MI 49442
                  i. Stanley L. Seuferer, DO
                  ii. Greg Green, MD
                  iii. Lillian Dempsey
                  iv. Heather L. Wiegand, LLPC
                  v. Pamela Beane, LMSW

            i. Medicaid
               PO Box 30435
               Lansing, MI 48909-7979

            j. Meridian Health Plan of Michigan

            k. PBC Healthy Michigan Plan

     11. ACEMCO
       7129 Enterprise Drive
        Muskegon, MI

     12. Magna Mirrors Holland
         3401 128th Avenue
         Holland, MI 49424

     13. Workbox Staffing
         1930 E. Apple, Suite H
          Muskegon, MI 49442




                                         10
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.125 Page 11 of 12




     14. Forge Industrial Staffing
        1042 E. Sternbeg Dr.
        Muskegon, MI 49444

     15. Burger King
        735 Michigan Ave.
        Holland, MI 49423

     16. Internal Revenue Service
        Stop 37106
        Fresno, CA 93888

     17. U.S. Department of Treasury
        Treasury Building
        1500 Pennsylvania Avenue, NW
        Washington, D.C. 20220

     18. Michigan Department of Treasury
        430 W. Allegan St.
        Lansing, MI 48922

     19. W. Ken Katsaris, Field of Crime Scene Investigation/Jail Policy and Procedures/Inmate
        Treatment/Jail Customs Policies and Practices Expert, 110-A South Monroe Street,
        Tallahassee, FL 32301

     20. Edward John Primeau, CCI, CFC of Primeau Forensics, LTD, Audio and Video
        Forensics Expert, 1878 Star Batt Drive, Bldg. 2E, Rochester Hills, MI 48309

     21. Evan Milefchik of Envision Information Technologies, Information Technology
        Expert, 302 Legato Drive, Walled Lake, MI 48390

     22. Experts, the necessity of which are revealed by further discovery.

     23. Any and all rebuttal expert witnesses.

     24. Any and all witnesses, both lay and expert, identified on any list filed by any party.

     25. Any and all persons named or called as a witness by any party.

     26. Any and all persons and/or entities named or referred to by any deponent during their
        deposition.
     27. Any and all persons deposed.



                                              11
Case 1:20-cv-00074-HYJ-PJG ECF No. 45 filed 10/09/20 PageID.126 Page 12 of 12




        28. Any and all persons and/or entities named or referred to by any party in their responses
           to Requests for Production of Documents.

        29. Any and all persons and/or entities named or referred to by any party in their written
           responses to Interrogatories.

        30. Any and all persons whose testimony is required to admit and/or authenticate evidence.

        31. Any and all necessary rebuttal witnesses.

        32. Any and all necessary surrebuttal witnesses.

        33. Any and all witnesses who may be disclosed through discovery as it is currently
           ongoing.

Plaintiff reserves the right to amend, modify, supplement, or add to this witness list any other
witness as they become necessary and/or known by subsequent investigation and/or discovery, and
to file amended witness lists from time to time for this purpose.


                                          Respectfully Submitted,
                                          CHRISTOPHER TRAINOR & ASSOCIATES
                                          s/Amy J. DeRouin_________________
                                          CHRISTOPHER J. TRAINOR (P42449)
                                          AMY J. DEROUIN (P70514)
                                          Attorneys for Plaintiff
                                          9750 Highland Road
                                          White Lake, MI 48386
                                          (248) 886-8650
                                          amy.derouin@cjtrainor.com
Dated: October 9, 2020
AJD/llw

CERTIFICATE OF SERVICE
I hereby certify that on October 9, 2020, I electronically filed the foregoing paper with the Clerk of the
Court using the ECF system which will send notification of such filing to the attorneys of record and I
hereby certify that I have mailed by United States Postal Service the paper to the following non-ECF
participants: None.
s/ Amy J. DeRouin (P70514)
9750 Highland Road
White Lake, MI 48386
Phone: (248) 886-8650
Amy.derouin@cjtrainor.com



                                                     12
